UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 08-4149



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


EDER ALFARO RUIZ,

                Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
District Judge. (1:07-cr-00036-NCT-1)


Submitted:   September 16, 2008         Decided:   September 18, 2008


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Darren Byers, LAW OFFICES OF J. DARREN BYERS, P.A., Winston-
Salem, North Carolina, for Appellant. Anna Mills Wagoner, United
States Attorney, Angela Hewlett Miller, Assistant United States
Attorney, Randall Stuart Galyon, OFFICE OF THE UNITED STATES
ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Eder Alfaro Ruiz pled guilty pursuant to a written plea

agreement     to   possession   with       intent   to   distribute   cocaine

hydrochloride and possession of a firearm by an illegal alien, in

violation of 18 U.S.C. § 922(g)(5); 21 U.S.C. § 841(a)(1) (2000).

Ruiz was sentenced to a total of 121 months’ imprisonment. Finding

no error, we affirm.

            On appeal, counsel filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), asserting there are no meritorious

grounds for appeal, but questioning whether the sentence imposed by

the district court is reasonable.            Although Ruiz was notified of

his right to file a pro se supplemental brief, he did not do so,

and the Government elected not to file a responding brief.

            When determining a sentence, the district court must

calculate the appropriate advisory guideline range and consider it

in conjunction with the factors set forth in 18 U.S.C. § 3553(a)

(2000).     Gall v. United States, 128 S. Ct. 586, 596 (2007).

Appellate review of a district court’s imposition of a sentence,

“whether    inside,   just   outside,      or   significantly   outside   the

Guidelines range,” is for abuse of discretion.                  Id. at 591.

Sentences within the applicable Guidelines range may be presumed

reasonable.    United States v. Pauley, 511 F.3d 468, 473 (4th Cir.

2007).




                                       2
           The district court followed the necessary procedural

steps in sentencing Ruiz, appropriately treating the Sentencing

Guidelines as advisory, properly calculating and considering the

applicable Guidelines range, and weighing the relevant § 3553(a)

factors.   Furthermore, Ruiz’s 121-month sentence, which is at the

low end of the Guidelines range and below the statutory maximum,

may be presumed reasonable.      Thus, we conclude that the district

court did not abuse its discretion in imposing the chosen sentence.

           In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal. Accordingly, we affirm the judgment of the district court.

This court requires that counsel inform his client, in writing, of

his right to petition the Supreme Court of the United States for

further review.    If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel    may   move   this   court       for   leave   to   withdraw   from

representation.    Counsel’s motion must state that a copy thereof

was served on the client.      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials before the court and argument would not aid in the

decisional process.

                                                                    AFFIRMED




                                       3